CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Leron Vandsburger (Reg. No. 75,516) on August 27, 2021 and December 22, 2021 to amend the claims, as follows:

    PNG
    media_image1.png
    445
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    774
    media_image2.png
    Greyscale

3. (Currently Amended) The system of claim 1, wherein the first portion has a first material
property attribute and the second portion has a second material property attribute that is different
than the first material property attribute, wherein the [[material property]]first material property attribute or second material property attribute is chosen from stiffness, density, hydrophobicity, wettability, reflectivity, conductivity, and texture.

    PNG
    media_image3.png
    566
    784
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    858
    639
    media_image4.png
    Greyscale

computing arrangement includes one or more remotely located components.

    PNG
    media_image5.png
    897
    779
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    398
    780
    media_image6.png
    Greyscale




REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13, 15-18 and 21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 18, and 21.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117